



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Nassri, 2015 ONCA 316

DATE: 20150507

DOCKET: C57461

Sharpe, Cronk and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Amjad Nassri

Appellant

David E. Harris, for the appellant

Katie Doherty, for the respondent

Heard: April 21, 2015

On appeal from the sentence imposed on July 18, 2013, by
    Justice Mary Lou Benotto of the Superior Court of Justice, sitting without a
    jury.

Sharpe J.A.:

[1]

The appellant was sentenced to nine months imprisonment following his
    convictions for robbery and possession of a weapon for a dangerous purpose. He
    drove the getaway car for a bank robbery involving the use of knives. His
    sentence appeal is based on fresh evidence. It was not known at the time of
    sentencing that as a result of a recent change in the law, the appellant, a
    permanent resident, faces more or less automatic deportation to war-torn Syria
    if sentenced to a term of six months or more imprisonment.

[2]

For the following reasons, I would allow the appeal and reduce the
    sentence to a custodial term just under six months.

FACTS

The offences

[3]

The robbery involved a CIBC branch in Toronto on November 10, 2010.
    Three men, Mohamed Noori, Abdirahman Diriye and an unknown man, entered the
    branch just after 11:30 a.m. All three men were armed with knives and had their
    faces covered with bandanas.  Noori remained at the front door keeping watch,
    while Diriye and the third man vaulted over the cashiers counter and obtained
    money at knife-point.  At one point, Diriye or the unknown man was holding a
    large knife to the back of a tellers neck.  The three men were in the bank for
    under a minute.

[4]

The appellant had driven the three men to the area in his fathers
    Corolla and parked across the road from the bank.  He waited in the car.
    Following the robbery, the three men ran to the car and got in.  The appellant
    drove away at a high rate of speed but almost immediately ran a stop sign and
    collided with an 18-wheel tractor-trailer. The appellant stayed with the
    damaged car and offered  to pay the driver to be let go. The other three men
    fled.

[5]

At the appellants two-day judge-alone trial, the sole issue was whether
    the appellant knew that the individuals he was driving in his fathers car
    planned to commit a robbery. The trial judge disbelieved the appellants denial
    and convicted him as a party to both offences pursuant to s. 21 of the
Criminal
    Code
, R.S.C. 1985, c. C-46.

[6]

Two of the other participants in the robbery, Noori and Diriye, have
    been convicted and sentenced. Noori was 18 years old at the time of the offence
    and had no criminal record.  He pleaded guilty during the preliminary inquiry. 
    He was sentenced to 13.5 months incarceration. Diriye was 20 years old at the
    time of the offences and had a criminal record that included a penitentiary
    sentence. He also pleaded guilty during the preliminary inquiry. He was
    sentenced to two years less a day incarceration.

The circumstances of the appellant

[7]

The appellant was 21 years old at the time of the offence and 24 years
    old at the time of sentencing. He was born in Syria and he has been living in
    Canada with his parents since the family immigrated in 2005.  He is a permanent
    resident of Canada. He had no prior criminal record at sentencing beyond one
    minor incident of failure to comply with his bail recognizance for the current
    offence, to which he pleaded guilty and received a conditional discharge.

[8]

At the time of sentencing, the appellant was living with his parents,
    taking business courses at a college, and operating a small business. He has
    strong family support and positive references. One of the appellants
    professors described him as an exemplary student.

[9]

The appellant was released on parole and has now served his nine month
    sentence.

Change in immigration legislation

[10]

As
    a result of his conviction for robbery, the appellant is inadmissible on
    grounds of serious criminality:
Immigration and Refugee Protection Act,
S.C.
    2001, c. 27 (
IRPA
), s. 36(1)(a).  The definition of serious
    criminality includes having been convicted in Canada of an offence punishable
    by a maximum term of imprisonment of at least 10 years.

[11]

The
    appellants inadmissibility makes him vulnerable to a removal order leading to
    deportation.  A permanent resident may appeal a removal order to the Immigration
    Appeal Division (IAD) of the Immigration and Refugee Board.  The IAD can stay
    a removal order if it is satisfied that sufficient humanitarian and
    compassionate considerations warrant special relief in light of all the
    circumstances of the case:
IRPA
, s. 68(1).  But, no appeal to the IAD
    may be made by a permanent resident if he or she has been found to be
    inadmissible on grounds of serious criminality:
IRPA
, s. 64(1).

[12]

One month before the sentence was imposed, Bill C-43, the
Faster
    Removal of Foreign Criminals Act,
S.C. 2013, c. 16, came into force and amended
    s. 64(2) of the
IRPA
.  As a result of the amendment, the definition of
    serious criminality for the purpose of s. 64(1) changed from a crime that
    was punished in Canada by a term of imprisonment of at least two years to a
    crime that was punished in Canada by a term of imprisonment of
at least six
    months
 (emphasis added).

[13]

Accordingly, the appellants nine month sentence prevents him from
    appealing a removal order to the IAD for consideration of the humanitarian and
    compassionate grounds of his case.

The sentence

[14]

The
    Crown sought 13 months incarceration (minus six days of pre-sentence custody),
    three years probation, a DNA order and a weapons prohibition for life.  The
    appellant sought eight months incarceration and 18 months probation.  He
    agreed to the DNA order and weapons prohibition.

[15]

The
    appellants trial counsel, unaware of the recent changes brought about by the
    legislation reviewed above, misinformed the trial judge that the right to
    appeal a removal order would only be lost if the sentence was two years or
    more.

[16]

The
    trial judge imposed a sentence of nine months in custody and two years
    probation.  She noted the seriousness of the offence that involved the
    brandishing of knives in a busy place of business in broad daylight.  The
    mitigating factors were the appellants youth, lack of criminal record, conduct
    at trial, conduct while on bail, community support, family support, expression
    of remorse to his parents, and a generally positive pre-sentence report.

[17]

The
    primary sentencing principles were denunciation, general deterrence and
    rehabilitation. Specific deterrence was not an issue: rehabilitation is not
    just likely, it is well under way. The trial judge sought to impose a sentence
    which emphasizes and gives the best possibility for rehabilitation. If
    specific deterrence had been an issue, the trial judge would have accepted the
    Crowns proposal of 13 months in custody.  She could not accept the appellants
    proposal of eight months in custody as it did not accurately reflect the
    seriousness of this offence.

Fresh evidence

[18]

The
    Crown does not oppose the appellants fresh evidence application.

Immigration consequences

[19]

Affidavits
    from an experienced immigration lawyer state that as a result of his robbery
    conviction it is almost a certainty that the appellant will be referred to an
    admissibility hearing, and that will lead to a non-discretionary removal order.
    If the sentence including pre-trial custody were less than six months, the
    appellant would have a strong case before the IAD to appeal his removal on humanitarian
    and compassionate grounds. The affiant deposes that under current legislation,
    regulation and practice, other means of avoiding deportation such as a
    Ministerial stay, Humanitarian and Compassionate application, judicial review,
    or Pre-removal Risk Assessment would be futile.

[20]

The
    Crown did not cross-examine the immigration counsel lead any evidence or make
    any argument to contradict her opinion. The only response offered by the Crown
    is a motion to admit the affidavit of a Justice Liaison Officer with the Canada
    Border Services Agency, stating that the appellants pre-removal risk
    assessment has not been completed as he is not yet removal ready, and that the
    appellant has been allowed to file submissions as to why he should not be
    reported and referred to [an] admissibility hearing.

[21]

In
    my view, the Crowns proposed fresh evidence merely explains the stage the
    immigration proceedings have reached and does nothing to cast doubt on the
    evidence that, given the virtually certain removal order, the appellants
    only viable option to avoid deportation to Syria is an IAD appeal, which will
    not be available if his sentence is not reduced to less than six months.

Current conditions in Syria

[22]

The
    appellant has also filed a considerable volume of evidence describing the
    on-going civil war in Syria.  The Crown does not dispute the appellants
    characterization of current conditions in Syria. The dangerous and grievous conditions
    in contemporary Syria are notorious and need not be repeated here.

[23]

The
    appellant, who moved to Canada as a teenager, has no close connections in
    Syria, except for a grandmother in her 90s. The fresh evidence strongly
    suggests that the appellant would be subject to mandatory military service upon
    returning to Syria, leading to his involvement in the civil war. There seems
    little doubt deportation to Syria would be highly traumatic and would put the
    appellant in a situation of extreme risk of physical harm or death.

ISSUE

[24]

The
    sole issue on appeal is whether this court should reduce the custodial portion
    of the sentence to a period of less than six months because of the collateral
    immigration consequences of a sentence of six months or more. To avoid any
    doubt as to the calculation of the length of the sentence on account of
    pre-trial custody, the appellant asks us to vary the sentence to six months
    less fifteen days.

ANALYSIS

[25]

The
    appellant does not argue that the sentence imposed by the trial judge was
    unfit. He does submit that when the drastic and unforeseen collateral
    consequences of the sentence flowing from the change to s. 64(2) of the
IRPA
are taken into account, the result is grossly out of proportion to the crime he
    committed. He contends that a sentence of just under six months is within the
    realm of reasonable sentences for this offence and this offender.

[26]

The
    determination of this appeal is governed by the principles set out in the
    Supreme Court of Canadas decision in
R. v. Pham,
2013 SCC 15, [2013]
    1 S.C.R. 739.  The collateral consequences in
Pham
and this case flow
    from the same statutory scheme. In
Pham
, the sentencing judge was not
    aware that [u]nder the
IRPA
[in
    force at the time]
, a non-citizen sentenced in Canada to a term of
    imprisonment of at least two years loses the right to appeal a removal order
    against him or her (para. 4).  As in this appeal, the central issue in
Pham
was whether a sentence otherwise falling within the range of fit sentences can
    be varied by an appellate court on the basis that the offender would face
    collateral consequences ... that were not taken into account by the sentencing
    judge (para. 1).

[27]

The
    court in
Pham
answered that question affirmatively. Writing for a
    unanimous court, Wagner J. found that the principles of individualization and
    parity, as well as the sentencing objective of assisting in rehabilitating
    offenders, make the collateral consequences of a sentence relevant (para. 11).
    Wagner J. held that when two possible sentences are both appropriate as
    regards the gravity of the offence and the responsibility of the offender, the
    most suitable one may be the one that better contributes to the offenders
    rehabilitation (para. 11). Wagner J. added at para. 12 that 
the weight to be given to collateral consequences varies
    from case to case and should be determined having regard to the type and
    seriousness of the offence. He
accepted the proposition that [b]urdens
    and hardships flowing from a conviction are relevant if they make the
    rehabilitative path harder to travel.

[28]

Any
    sentence must, however, be fit having regard to the crime and the offender. Wagner
    J. cautioned, at para. 15:

The flexibility of our sentencing process should not be misused
    by imposing inappropriate and artificial sentences in order to avoid collateral
    consequences which may flow from a statutory scheme or from other legislation,
    thus circumventing Parliaments will.

Wagner J. explained, at para. 14, a sentencing judge should
    therefore first determine whether the sentence that avoids the collateral consequences
    is even a possibility:

[A] sentencing judge may exercise his or her discretion to take
    collateral immigration consequences into account, provided that the sentence
    that is ultimately imposed is proportionate to the gravity of the offence and
    the degree of responsibility of the offender.

[29]

While
    this was a serious offence for which a period of incarceration was required, I
    do not agree with the Crown that there is any clearly defined lower limit from
    the jurisprudence that would require a sentence of six months or more. To the
    contrary, for the reasons that follow, a custodial sentence of just under six
    months was within the appropriate range for this offence and offender.

[30]

The
    appellant is a relatively youthful first offender and the Crown concedes that
    the principle articulated in
R. v. Priest
(1996), 30 O.R. (3d) 538
    (C.A.), at pp. 543-44, applies, namely that the primary objectives in
    sentencing a youthful first offender are specific deterrence and
    rehabilitation.  The trial judge found that specific deterrence was not necessary.
    In any event, the interest of specific deterrence has been fully met. The
    appellant has served his sentence and experienced a significant period of
    incarceration.  The trial judge was clearly focused on crafting a sentence that
    would promote rehabilitation. And, as the trial judge noted, by the date of
    sentencing, the appellant was well along that path. She found that his
    prospects for rehabilitation were strong.

[31]

While
    general deterrence and denunciation remain relevant factors, they must be
    considered in light of the appellants age, lack of criminal record and strong
    prospects for rehabilitation. In addition, I note that the appellant was a
    secondary participant to the offences.

[32]

Similarly,
    I do not agree with the Crowns submission that a sentence of less than six
    months would offend the parity principle. The lengthier sentences imposed on
    Noori and Diriye may be readily explained on the basis that they were the ones
    who used weapons and threatened victims to carry out the robbery.

[33]

Applying
    the principles stated in
Pham
, it is my view that a fit sentence is
    this case is one that better contributes to the offenders rehabilitation
    (para. 11).  It is self-evident that depriving the appellant of the right to
    appeal deportation to one of the most dangerous places on Earth would be
    grossly disproportionate to this offence and this offender and would contravene
    the sentencing principle of individualization.

DISPOSITION

[34]

For
    these reasons, I would grant leave to appeal sentence and allow the appeal,
    reducing the custodial portion of the sentence to one of six months less
    fifteen days.

Released: R.J.S. May 7, 2015

Robert Sharpe J.A.

I agree E.A. Cronk
    J.A.

I agree Grant
    Huscroft J.A.


